t c memo united_states tax_court maude g furman donor deceased and estate of maude g furman deceased robert g furman executor petitioners v commissioner of internal revenue respondent royal g furman donor deceased and estate of royal g furman deceased robert g furman executor petitioners v commissioner of internal revenue respondent docket nos filed date stanley w rosenkranz and james r freeman for petitioners james f kearney for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioners' federal gift_taxes and federal estate_tax and additions to tax as follows estate of maude g furman deficiency additions to tax sec_6651 sec_6653 gift tax-- dollar_figure dollar_figure dollar_figure estate_tax big_number -- -- estate of royal g furman deficiency additions to tax sec_6651 sec_6653 gift tax-- dollar_figure dollar_figure dollar_figure after concessions regarding the estate_tax deficiency the issues for decision are whether for purposes of computing the taxable_gifts of royal g furman royal and the taxable_gifts and taxable_estate of maude g furman maude the fair_market_value of shares of furman's inc fic common_stock exchanged by each of royal and maude in for preferred_stock of fic was dollar_figure dollar_figure per share as petitioners contend dollar_figure dollar_figure per share as respondent contends or some other amount we hold that the fair_market_value was dollar_figure dollar_figure per share whether for purposes of computing maude's taxable_estate the fair_market_value of six shares of fic common_stock that she transferred to robert g furman robert in was dollar_figure dollar_figure per share as petitioners contend dollar_figure dollar_figure per share as respondent contends or some other amount we hold that the fair_market_value was dollar_figure dollar_figure per share whether royal and maude had reasonable_cause for failing to file gift_tax returns for the period ending date and whether their failures to pay gift_taxes for that period were due to negligence or intentional_disregard_of_rules_and_regulations we hold that royal and maude had reasonable_cause for failing to file gift_tax returns and were not negligent in failing to pay gift_taxes findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice procedure all amounts have been rounded to the nearest dollar a decedents royal died testate on date his wife maude died testate on date collectively decedents royal and maude were residents of florida at the times of their deaths robert the personal representative of decedents' estates resided in florida at the time of filing the petitions decedents weresurvived by five children including robert their son under florida law the terms executor and personal representative are synonymous fla stat ann sec_731 west defines personal representative as a court- appointed fiduciary who administers a decedent's_estate for purposes of the florida probate code the definition supersedes executor and other synonymous terms id b furman's inc fic is a florida corporation that was organized in the principal_place_of_business of fic is florida throughout its existence fic has been a c_corporation and the stock of fic has never been publicly traded fic was founded by maude royal and robert for the purpose of acquiring and operating a burger king2 restaurant franchise after royal had retired from a 35-year career as a mail carrier until the founding of fic maude royal and robert resided in chicago illinois from its organization in until date fic was capitalized with shares of no-par common_stock issued and outstanding held as follows maude shares royal shares robert shares although royal and maude had five children robert is their only child who has ever had a common_stock ownership_interest in fic or been active in its management burger king corp bkc a florida corporation headquartered in miami florida is the franchisor of the second largest restaurant chain in the world after mcdonald's since bkc has been a wholly owned subsidiary of pillsbury inc pillsbury was acquired by grand metropolitan plc in burger king corp is the exclusive licensee of the burger king registered trademark used in this opinion fic since its formation has been engaged solely in the business of owning and operating franchised burger king restaurants at the date of trial fic operated burger king restaurants primarily in manatee sarasota charlotte and lee counties on the west coast of florida fic entered the fast-food business in date by opening burger king store no store no in north miami beach florida one of the original restaurants in the burger king chain royal and maude relocated to florida to operate the new restaurant while robert had intended to stay in chicago where he was employed as a special_agent for an insurance_company just weeks after the opening of store no robert received a call from james mclamore one of the cofounders of bkc informing him that royal had been hospitalized robert traveled to florida and immediately went to work in store no after royal's recuperation robert decided to stay in florida and help manage fic robert has remained in the fast-food business ever since in fic purchased a 20-percent interest at a cost of dollar_figure in three corporations that were opening burger king restaurants in the greater chicago area the chicago operation in at the request of mr mclamore robert moved back to chicago to participate in the management and operation of the chicago operation of which he ultimately became executive vice president and a member of the board_of directors robert's management duties in the chicago operation included the approval of new restaurant locations supervising the construction of new restaurants and the hiring and training of their employees as of date the chicago operation directly operated burger king restaurants and was subfranchisor of other chicago-area burger king restaurants in after a corporate_reorganization of the chicago operation fic sold its interest in the chicago operation to self-service restaurants self-service a publicly traded burger king franchisee in exchange for all of fic's shares in the chicago operation fic received shares of self-service common_stock that fic later sold for approximately dollar_figure as well as self-service's promissory note in the principal_amount of dollar_figure following the sale robert was employed by self- service to assist during the period of transition to self-service management in robert terminated his employment with self-service robert remained in chicago where he managed five burger king restaurants that he owned directly and participated in the management of six burger king restaurants in milwaukee wisconsin in whose corporate franchisee he had acquired a percent stock interest in fic purchased an existing burger king restaurant in fort myers florida thereafter in after robert returned to florida fic acquired three existing burger king restaurants in sarasota bradenton and port charlotte on the west coast of florida the purchase with an exclusive territorial agreement the territorial agreement the purchase_price for the purchase was dollar_figure payable dollar_figure in cash and dollar_figure over years fic allocated dollar_figure of the dollar_figure purchase_price to the territorial agreement the territorial agreement granted fic for a period of years an exclusive territorial right to build own and operate burger king restaurants in manatee sarasota and charlotte counties in florida the exclusive territories and a right_of_first_refusal to build own and operate burger king restaurants in lee county florida collectively the protected territories the territorial agreement also provided that if fic had six burger king restaurants open and in operation on or before date it would be entitled to a right_of_first_refusal on all burger king restaurants to be subsequently franchised in the exclusive territories through date after his return to florida robert moved to sarasota florida and worked full time for fic selecting and developing real_estate sites securing financing and supervising the construction of new restaurants while continuing to supervise the operations of existing fic-owned restaurants as of date fic had seven burger king restaurants in operation in the exclusive territories as of date fic had a total of nine burger king restaurants inasmuch as fic had more than six burger king restaurants in operation before date fic became entitled to the right_of_first_refusal in the exclusive territories through date c fic's adviser sec_1 hugh b shillington after opening store no in fic retained hugh b shillington c p a mr shillington as its outside accountant to assist in tax and financial_accounting matters mr shillington was a principal of shillington fay s f a coral gables florida accounting firm mr shillington served as outside accountant to other burger king franchisees and had been recommended to fic by bkc s f reviewed3 fic's annual financial statements including financial statements for fic's fiscal years ending date and fy fy and fy mr shillington who advised fic to retain its financial records for years died in louis b tishler jr louis b tishler jr mr tishler is an attorney who has been practicing law in the chicago area since his graduation from s f annually reviewed the balance sheets income statements and statements of changes in financial position of fic the financial statements in order to provide an opinion letter of limited assurance that s f was aware of no material modifications that should be made to the financial statements in order for them to be in conformity with generally_accepted_accounting_principles the scope of a review is substantially less than that of an audit northwestern university school of law in mr tishler's primary area of practice is franchising in which he has been engaged since mr tishler has represented many well-known franchisors including dunkin’ donuts and mcdonald's among others mr tishler has also represented numerous franchisees of burger king and church's fried chicken in the 1960's and 1970's he represented burger king franchisees in the acquisition of more than restaurants mr tishler began his representation of fic in or both messrs tishler and shillington had assisted fic in the making of its decision to allocate dollar_figure of the purchase_price of the purchase to the territorial agreement d gift by when the territorial agreement was executed bkc had adopted a new policy requiring that corporate franchisees be operated by a shareholder with voting control of the corporation the control requirement fic did not then satisfy the control requirement but robert made an oral promise to bkc to acquire a controlling_interest in fic despite robert's promise no such action was taken until when bkc demanded that robert acquire voting control of fic to satisfy bkc's demand on date decedents each transferred by gift shares of fic's common_stock to robert the gifts by the time of the gifts neither of decedents was actively participating in the day-to-day management or operations of fic as of date the book_value of fic's common_stock was dollar_figure as of date no dividends had ever been declared or paid on fic's common_stock with the assistance of robert mr shillington and mr tishler decedents valued their respective gifts of shares of fic stock at dollar_figure dollar_figure per share and timely filed the requisite gift_tax returns reporting the gifts the period of limitations on assessment of additional gift_tax on the gifts has expired following the gifts the outstanding common_stock of fic was owned as follows royal shares maude shares robert shares following the gifts decedents executed codicils to their wills providing that their remaining shares of fic's common_stock would be distributed equally among all their children to the exclusion of robert e recapitalization in or bkc requested that all shareholders of fic personally guarantee the debt of fic to bkc neither decedent was willing to accede to bkc's request while robert was willing to become liable as the sole guarantor only if decedents agreed to relinquish their voting rights in fic robert's reluctance to be the sole guarantor emanated in part from the terms of decedents' wills under which robert's siblings would eventually own all decedents' remaining shares in fic while robert would be left the sole guarantor of fic's debt decedents who were then over years of age acknowledged their diminished participation in fic's affairs and robert's leading role and agreed to relinquish their voting rights only under the following conditions i robert would continue to actively direct fic ii fic would be kept intact iii decedents would receive a fixed income from their investment in fic iv decedents would be released from any obligation to guarantee fic's debt and v decedents would receive some kind of equity_interest that they could pass on to their children other than robert in order to provide robert with all the voting_stock of fic and satisfy decedents' conditions robert and decedents agreed to a recapitalization of fic whereby decedents would exchange their common_stock for preferred_stock before the recapitalization with the assistance of mr tishler fic requested and received a private_letter_ruling from the internal_revenue_service that the proposed exchange of common_stock for preferred_stock would qualify as a reorganization for income_tax purposes within the meaning of sec_368 on date fic's articles of incorporation were amended to authorize big_number shares of no-par voting common_stock and big_number shares of par_value dollar_figure nonvoting 10-percent cumulative preferred_stock the preferred_stock the preferred_stock contained no participation conversion or redemption rights on date each of decedents exchanged shares of common_stock for big_number shares of preferred_stock the recapitalization while the recapitalization indirectly addressed bkc's requirement that each common shareholder personally guarantee the debt of fic the recapitalization had not been required by any condition imposed by bkc as of date the book_value of fic's common_stock was dollar_figure decedents did not file any gift_tax returns reporting any donative transfers that they may have made by reason of their participation in the recapitalization after the recapitalization decedents executed new wills devising their shares of preferred_stock to their children other than robert as of the date of trial all the preferred_stock has remained outstanding all dividends on the preferred_stock have been timely declared and paid and robert has been the only shareholder to personally guarantee the debts of fic f estate_tax returns royal died on date and maude died on date robert as personal representative executed and timely filed the required estate_tax returns the adjusted_taxable_gifts reported on line of the estate_tax returns for royal' sec_4 in a distinction dating from the 19th century a testator devises real_property to a devisee and bequeaths personal_property to a legatee dukeminier wills trusts and estate sec_36 however the florida probate code uses the term devise to describe the transfer at death of personal_property as well as real_property fla stat ann sec_731 west and maude's estates reflected the gifts as reported by royal and maude on their respective gift_tax returns the period of limitations on assessment of additional estate_tax against royal's estate has expired g notices of deficiency on date respondent issued three deficiency notices i for gift_tax for the period ending date to maude g furman donor deceased estate of maude g furman deceased and robert g furman executor the maude gift_tax notice ii for estate_tax to the estate of maude g furman deceased and robert g furman executor the estate_tax notice and iii for gift_tax for the period ending date to royal g furman donor deceased estate of royal g furman deceased robert g furman executor the royal gift_tax notice the estate_tax notice determined that the fair_market_value of the shares transferred by each decedent in the gifts was dollar_figure dollar_figure per share rather than the dollar_figure dollar_figure per share that they had reported on their gift_tax returns both the maude gift_tax notice and royal gift_tax notice determined that the fair_market_value of the shares of fic common_stock exchanged by each decedent in the recapitalization was dollar_figure dollar_figure per share while the big_number shares of preferred_stock received by each decedent in the recapitalization had a fair_market_value of only dollar_figure dollar_figure per share resulting in gifts by each of them to robert of dollar_figure before allowance for the dollar_figure annual exclusion after concessions by maude's estate the remaining items at issue in the estate_tax notice are respondent's determinations that for purposes of the estate_tax i the fair_market_value on date of the donative transfer of shares of fic's common_stock from maude to robert was dollar_figure rather than respondent has not contested that the preferred shares of fic had a fair_market_value equal to their par_value when received by decedents valued at par fic's preferred shares with no participatory or residual rights beyond the stated dividend and par_value would yield percent if dividends were declared and paid in a timely fashion by the directors elected by the holder s of the common_stock of this small closely_held_corporation inasmuch as the parties have stipulated that returns on a 20-year treasury bond risk-free rate in and were dollar_figure percent and percent respectively respondent's acceptance of par as the value of the preferred shares appears to be highly questionable in addition the closely held character of fic the nonvoting characteristics of the preferred and the resulting inability of the preferred holders to compel the payment of dividends or bring about redemption of their preferred shares or liquidation of the company would have justified substantial minority and lack-of- marketability discounts for the preferred despite our misgivings we decline to revalue the preferred shares on our own motion see sec_2503 the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_319 which does not apply in this case amended sec_2503 by increasing the annual exclusion to dollar_figure for transfers made after date respondent determined that royal and maude had made gifts of dollar_figure before allowance for the dollar_figure annual exclusion royal was determined to have made a taxable gift of dollar_figure while maude was determined to have made a taxable gift of dollar_figure this discrepancy appears to be the result of a computational error by respondent the dollar_figure reported so that for purposes of computing the tentative estate_tax an additional dollar_figure in adjusted_taxable_gifts should have been added to the taxable_estate and ii on date when maude exchanged her shares of fic's common_stock for big_number shares of fic's preferred_stock the fair_market_value of the common_stock was dollar_figure dollar_figure per share and the fair_market_value of the preferred_stock dollar_figure dollar_figure per share consequently the estate_tax notice determined that there was a taxable gift in the amount of dollar_figure dollar_figure less dollar_figure annual exclusion thereby increasing the adjusted_taxable_gifts that are added to the reported taxable_estate for purposes of computing the tentative estate_tax h discounts and premium sec_1 minority interests on both date and date each decedent was a minority shareholder neither decedent had the power to compel fic to purchase key_person_insurance absence of swing vote on date no fic shareholder could obtain voting any increase found in the fair_market_value of the gifts will trigger an increase in taxable_gifts of like amount because decedents' gift_tax_return has already taken into account the annual exclusion provided by sec_2503 decedents reported additional taxable_gifts to robert on their respective gift_tax returns for the first quarter of that are not at issue in this case control of fic through the receipt of shares of issued and outstanding fic common_stock on date no shareholder of fic other than robert could obtain voting control of fic through the receipt of shares of issued and outstanding fic common_stock because only one person robert could gain control through the gifts no swing vote premium would have been paid_by a hypothetical third-party buyer of shares of fic owned by maude and royal on date voting control of fic could not be affected by the transfer of maude and royal's respective holdings of fic common_stock singularly or collectively lack of marketability on both date and date bkc had not established a buy-back program or policy for acquiring burger king franchises high interest rates contributed to a depressed market for the sale of burger king franchises and there was no readily available market for the stock of fic each of the foregoing factors contributed to a lack of marketability of fic stock combined minority and lack of marketability discount on date the fair_market_value of each decedent’s gratuitous transfer of shares of fic's common_stock was subject_to a combined minority and marketability discount of percent on date the fair_market_value of the shares of fic's common_stock transferred by each decedent in the recapitalization was subject_to a combined minority and marketability discount of percent robert furman a key_person at the times of the gifts and the recapitalization robert actively managed fic and no succession plan was in effect fic employed no individual who was qualified to succeed robert in the management of fic robert's active_participation experience business contacts and reputation as a burger king franchisee contributed to the value of fic specifically it was robert whose contacts had made possible the purchase and whose expertise in selecting sites for new restaurants and supervising their construction and startup were of critical importance in enabling fic to avail itself of the expansion opportunities created by the territorial agreement the possibility of robert's untimely death disability or resignation contributed to uncertainty in the value of fic's operations and future cash-flows although a professional manager could have been hired to replace robert the following risks would still have been present i lack of management until a replacement was hired ii the risk that a professional manager would require higher compensation than robert had received and iii the risk that a professional manager would not perform as well as robert robert developed close friendships with the cofounders of bkc especially james mclamore along with art rosewall bkc's chief_executive_officer robert was a key_person in the management of fic his potential absence or inability were risks that had a negative impact on the fair_market_value of fic on date the fair_market_value of each decedent's gratuitous transfer of shares of fic's common_stock was subject_to a key-person discount of percent on date the fair_market_value of the shares of fic's common_stock transferred by each decedent in the recapitalization was subject_to a key-person discount of percent ultimate findings_of_fact on date the fair_market_value of the gratuitous transfer of shares of fic's common_stock by each of maude and royal to robert was dollar_figure dollar_figure per share on date when maude and royal each exchanged shares of fic common_stock for big_number shares of fic's preferred_stock the fair_market_value of the common_stock transferred by each of them was dollar_figure dollar_figure per share a fair_market_value of fic stock opinion sec_2501 provides for a tax on gifts by individuals sec_2512 provides that the value of a gift of property at the date of the gift shall be considered the amount_of_the_gift the principal issues we must decide in this case are the value of the shares of common_stock in fic that decedents gratuitously transferred to robert on date and the amount if any of the excess of the value of the shares of common_stock that decedents surrendered in the recapitalization of date over the value of the shares of preferred_stock that they received in the exchange the amount of any such excess by augmenting the value of robert's common_stock in fic would be a taxable gift from decedents to robert see estate of trenchard v commissioner tcmemo_1995_121 supplemented by tcmemo_1995_232 sec_25_2511-1 gift_tax regs valuation is a question of fact and the trier of fact must weigh all relevant evidence to draw the appropriate inferences 323_us_119 304_us_282 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 94_tc_193 84_tc_285 fair_market_value is defined for federal estate and gift_tax purposes as the price that a willing buyer would pay a willing seller both having reasonable knowledge of all the relevant facts and neither being under compulsion to buy or to sell 411_us_546 citing sec_20_2031-1 estate_tax regs see also 93_tc_529 92_tc_312 the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer 706_f2d_1424 7th cir 658_f2d_999 5th cir estate of newhouse v commissioner supra pincite see also 823_f2d_483 11th cir affg tcmemo_1985_595 the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage estate of curry v united_states supra pincite estate of newhouse v commissioner supra pincite this advantage must be achieved in the context of market and economic conditions at the valuation_date estate of newhouse v commissioner supra pincite for federal gift_tax purposes the fair_market_value of the subject property is determined as of the date of the gift ordinarily no consideration is given to any unforeseeable future event that may have affected the value of the subject property on some later date sec_2512 sec_20_2031-1 estate_tax regs see also 763_f2d_891 7th cir estate of newhouse v commissioner supra pincite 88_tc_38 special rules apply to the valuation of the stock of a closely_held_corporation while listed market prices are the benchmark in the case of publicly traded stock recent arm’s- length transactions generally are the best evidence of fair_market_value in the case of unlisted stock 79_tc_938 73_tc_266 where the value of unlisted stock cannot be determined from actual sale prices value is determined by taking into consideration the value of listed stock in comparable corporations engaged in the same or a similar line_of_business as well as all other factors bearing on value including analysis of fundamentals sec_2031 estate of newhouse v commissioner supra pincite estate of hall v commissioner supra pincite the factors that we must consider are those that an informed buyer and an informed seller would take into account 325_f2d_934 8th cir affg tcmemo_1961_347 revrul_59_60 1959_1_cb_237 has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value estate of newhouse v commissioner supra pincite it lists the following factors to be considered which are virtually identical to those listed in sec_20_2031-2 estate_tax regs a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity f whether or not the enterprise has goodwill or other intangible value g sales of the stock and the size of the block of stock to be valued h the market price of stocks of corporations engaged in the same or a similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter rev_rul c b pincite because valuation may not be reduced to the rote application of formulas and because of the imprecision inherent in determining fair_market_value of stock that lacks a public market and the solomon-like pronouncements that often follow we again remind the parties that these matters are better resolved by agreement rather than trial by ordeal in which conflicting opinions of the experts are pitted against each other see estate of hall v commissioner supra 48_tc_502 see also 74_tc_441 as is customary in valuation cases the parties rely primarily on expert opinion evidence to support their contrary valuation positions we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record anderson v commissioner supra 86_tc_547 we have broad discretion to evaluate the overall cogency of each expert's analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part tcmemo_1986_318 expert testimony sometimes aids the court in determining values and sometimes it does not see eg 94_tc_570 92_tc_101 expert testimony is not useful when the expert is merely an advocate for the position argued by one of the parties we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment helvering v national grocery co supra pincite anderson v commissioner f 2d pincite estate of newhouse v commissioner t c pincite estate of hall v commissioner t c pincite where necessary we may reach a determination of value based on our own examination of the evidence in the record 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo ames v commissioner tcmemo_1990_87 where experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by examining the factors they used in arriving at their conclusions 38_tc_357 we have broad discretion in selecting valuation methods 640_f2d_249 9th cir affg on this issue and revg in part tcmemo_1978_191 and the weight to be given the facts in reaching our conclusion because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court dated date moreover while we may accept the opinion of an expert in its entirety buffalo tool die manufacturing co v commissioner supra pincite we may be selective in the use of any part of such opinion or reject the opinion in its entirety parker v commissioner supra pincite finally because valuation necessarily results in an approximation the figure at which this court arrives need not be one as to which there is specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence silverman v commissioner supra pincite 302_f2d_790 2d cir respondent's expert respondent relies on the expert report of hugh jackson shelton mr shelton mr shelton has been employed by respondent as a valuation engineer since in which time he has completed approximately business valuations mr shelton holds a bachelor of science degree in industrial engineering from the university of tennessee and a master of arts degree in business management from webster university in the expert report submitted by respondent mr shelton represents that he has certain qualifications and credentials to perform business valuations that he does not in fact have including courses on valuation that he has not successfully completed mr shelton's report also suggests that he is a member of the american society of appraisers to which he has never belonged since mr shelton has not demonstrated that he is qualified to perform a business valuation we will evaluate his opinion accordingly see anderson v commissioner supra pincite mr shelton used a capitalized earnings method to value the fic stock at the time of the gifts using the capital_asset pricing model capm mr shelton calculated a cost of equity and then computed fic's weighted average cost of capital wacc earnings before interest depreciation and taxes ebidt a variant of ebitda earnings before interest taxes depreciation and amortization were then capitalized using the wacc to arrive at a total enterprise value in valuing the gifts mr shelton projected 12-month earnings from fic's 10-month income statement for fy which he then capitalized to arrive at a date enterprise value mr shelton determined date enterprise value by capitalizing fy ebidt and then adding percent to reflect fic's value in date after determining that fic had a beta of mr shelton used the standard capm formula to arrive at a cost of equity of dollar_figure percent see description and discussion of beta infra pp finding that burger king was the number two fast food chain mr shelton reasoned that burger king would be no more or less volatile than the fast food industry as a whole justifying a beta of for fic's common_stock in his report mr shelton gave no further explanation of his choice of beta and did not provide evidence that he had investigated the betas of comparable public companies or even of bkc on which his selection of beta was based after determining a cost of equity using capm mr shelton purported to compute the wacc of fic in order to arrive at a capitalization rate without providing any explanation mr shelton computed wacc in a manner that did not conform to the accepted method see brealey myers principles of corporate finance 4th ed pratt et al valuing a busine sec_180 sec_184 3d ed first mr shelton modified the wacc formula by weighting fic's debt and equity based on book_value rather than market_value to arrive at a wacc of percent considering that the parties have stipulated risk-free rates of dollar_figure percent and percent in and respectively it is obvious that mr shelton's result is incorrect the calculation of wacc provides an after-tax figure because it is computed using an estimate of the firm's marginal corporate_income_tax rate after finding that fic had a wacc of percent mr shelton tried to convert wacc to a pretax figure mr shelton calculated what he referred to as a pretax at the time of the recapitalization as discussed supra bkc was a wholly owned subsidiary of pillsbury because bkc stock did not trade publicly it did not have a beta see discussion and explanation of beta infra pp wacc of percent which he then used to value fic not only is the calculation of pretax wacc not accepted in the financial community we are puzzled as to why mr shelton would want to apply a marginal tax_rate to compute an after-tax figure only to then attempt to convert it back to a pretax figure finally we question mr shelton's use of a 40-percent marginal tax_rate in computing wacc when the marginal tax_rates derived from fic's income statements for fy fy and fy are dollar_figure percent dollar_figure percent and dollar_figure percent respectively after capitalizing the fy and fy ebidt’s of fic mr shelton arrived at total enterprise values of dollar_figure dollar_figure and dollar_figure on date date and date respectively mr shelton then discounted the and enterprise values by percent to reflect a combined minority lack of marketability and control premium discount sic to arrive at a fair_market_value of dollar_figure per share as of date and dollar_figure as of date applying the annual exclusion to the gifts only acceptance of respondent's position would result in taxable_gifts by each decedent of dollar_figure and dollar_figure in and respectively understatements of taxable_gifts by each decedent would then amount to dollar_figure and dollar_figure for and respectively with the exception of his assessment of the prospects for economic growth on the west coast of florida we reject in toto mr shelton's analysis and conclusions although we do not rely on any aspect of mr shelton's opinion we will discuss some of the major shortcomings for the sake of completeness we do not believe that capm and wacc are the proper analytical tools to value a small closely_held_corporation with little possibility of going public capm is a financial model intended to explain the behavior of publicly_traded_securities that has been subjected to empirical validation using only historical data of the two largest u s stock markets raabe whittenburg is the capital_asset pricing model appropriate in tax litigation valuation strategies jan date see brealey myers supra pincite citing fama macbeth risk return and equilibrium empirical tests journal of political economy contrary to the assumptions of capm the market for stock in a closely_held_corporation like fic is not efficient is subject_to substantial transaction costs and does not offer liquidity mr shelton did not increase our confidence in his choice of method when he computed the cost of equity using an unsubstantiated risk-free rate and risk premium that were not in conformance with the amounts stipulated and when he arbitrarily assigned a beta to fic's common_stock beta a measure of systematic risk is a for purposes of capital market theory risk is defined as the degree of uncertainty that expected future returns will be realized capital market theory divides risk into two components systematic risk and unsystematic risk systematic continued function of the relationship between the return on an individual security and the return on the market as a whole pratt et al supra pincite betas of public companies are frequently published or can be calculated based on price and earnings data because the calculation of beta requires historical pricing data beta can not be calculated for stock in a closely_held_corporation the inability to calculate beta is a significant shortcoming in the use of capm to value a closely_held_corporation this shortcoming is most accurately resolved by using the betas of comparable public companies id pincite mr shelton's unsubstantiated statement regarding the standing of bkc in the fast food industry is hardly a sufficient basis for arriving at a beta of for fic mr shelton did not provide any evidence that he had researched or calculated the betas of bkc or any other public company he seems to have assumed without further explanation that fic and bkc were comparable continued or market risk represents the sensitivity of the future returns from a given asset to the movements of the market as a whole unsystematic or unique risk reflects those elements of risk that are specific to the asset held such as company characteristics industry conditions and the type of investment_interest held capital market theory assumes that investors hold or have the ability to hold diversified portfolios that eliminate on a portfolio basis the effects of unsystematic risk consequently since capital market theory assumes that an investor holding a diversified portfolio will encounter only systematic risk the only type of risk for which an investor can be compensated is systematic risk the degree of which can be measured by beta brealey myers principles of corporate finance 4th ed pratt et al valuing a busine sec_166 3d ed companies for this purpose finally we reject mr shelton's methodology for estimating fic's beta since it was based on bkc's industry standing and not on references to the volatility of stock in fic in comparison to the market as a wholedollar_figure see brealey myers supra at g2 defining beta as a measure of market risk mr shelton's use and application of the wacc fares no better under our scrutiny wacc is generally used to calculate a discount rate that reflects the weighted average cost of each of the components of a firm's capital structure to compute wacc it is necessary to know the market_value of the firm's debt and equity which if known would go far toward negating the need to perform a valuation in computing wacc mr shelton used fic's book_value weighting of debt and equity rather than market_value without justifying his departure we also find fault with mr shelton's computation of ebidt and the manner in which he arrives at an enterprise value as of date since the parties have stipulated the proper ebidta amounts for the periods in question we abstain from further comment on mr shelton's computation of ebidt we do mr shelton's conception of beta as a measure of the relative volatility of a specific security in comparison to an industry should not be confused with industry beta which is often used to calculate discount or capitalization rates industry beta is calculated from the individual betas of a portfolio of securities within the same industry and reflects the market risk of that industry portfolio see brealey myers supra pincite unlike mr shelton's method industry beta focuses on market risk however question mr shelton's failure to incorporate the reported fy earnings_of fic into his date valuation his estimate of 5-percent growth could hardly be viewed as reasonable where actual ebidta growth for fy wa sec_61 percentdollar_figure we also fault mr shelton's failure to deduct the outstanding debt of fic from his capitalization of ebidt in determining fic's enterprise value mr shelton's report also contains detailed calculations from which he attempts to determine the replacement cost of building burger king restaurants we are unsure what relevance such a calculation has to the valuation of a business where value is determined by the prospect of future earnings rather than net asset value moreover mr shelton's use of data in computing replacement cost is of no relevance to the valuation of stock in and our final criticism of mr shelton's report has little if any bearing on his valuation conclusion but has again caused us to doubt his expertise in his report mr shelton attempted to analyze the fy and fy balance sheets of fic using the fy balance_sheet data of fic mr shelton projected a month balance_sheet for by substantially increasing the amounts of some of the balance_sheet items without indicating what items on the income statement would lead to such growth in the amounts reported on the projected balance_sheet employing a larger growth factor would have led to a higher valuation petitioners' expert petitioners rely on the expert report of francis x burns mr burns and brian r oliver mr oliver of ipc group llc ipc messrs burns and oliver are both experienced in business valuation and in addition to their undergraduate degrees hold master’s degrees in finance from northwestern university's kellogg school of management although messrs burns and oliver are not formally accredited as appraisers we are satisfied that they are qualified to perform a business valuation fed r evid see martin ice cream co v commissioner t c ___ ___ slip op pincite ipc valued the fic shares using two approaches a capitalized income_method income_method and a multiple of ebitda method ebitda multiple method applying the income_method ipc determined per-share values for the stock transferred in the gifts and the recapitalization of dollar_figure and dollar_figure respectively value was determined under the income_method by capitalizing a measure of normalized earnings adding the fair_market_value of nonoperating assets and then applying a marketability discount to the per- share value ipc determined normalized earnings using net operating cash-flow available to equity holders ncf adjusted to reflect noncash charges in valuing the gifts ipc used the ncf for fy a 10-month fiscal_year a weighted average of the net operating cash-flows for the previou sec_3 years was used to compute the date fair_market_value of the stock ipc applied capm principles to determine the rate of return an investor would expect in date and date ipc used market data from ibbotson associates13 and determined that the expected rate of return an investor in fic stock would demand would be equal to the sum of the applicable risk-free rate risk premium and small-stock premium as well as an additional premium to account for the risk specific to fic to reflect the effect of nominal long-term earnings growth ipc subtracted a growth factor14 from the expected rate of return and determined a capitalization rate of dollar_figure percent for valuing the gifts and a dollar_figure percent capitalization rate for valuing the stock transferred in the recapitalization after capitalizing normalized earnings to determine enterprise value from operations ipc added the market_value of fic's nonoperating assets to determine total equity value ipc computed a per-share equity value of dollar_figure for the gifts the parties stipulated that the ibbotson associates figures used by ipc were correct for the dates in question they have not stipulated the proper capitalization rate the correctness of any fic specific risk premium or the correctness of any particular method of computing a capitalization rate ipc determined growth factors of percent for the gifts and percent for the recapitalization on the basis of the long-term inflation outlook of the value line investment survey on date and date apparently ipc did not take into account the likelihood of real earnings growth attributable to fic's ability to open more restaurants in its expanding market as well as the likelihood of increasing sales in the existing restaurants and dollar_figure per share for the recapitalization ipc then determined that a marketability discount of percent should be applied because of the following factors the transactions at issue involved minority interests which are harder to sell the size of fic precluded the possibility of a public offering and as of the relevant dates no dividends had ever been paid_by fic on its common_stock after applying the marketability discount ipc determined that the fair_market_value of the stock per share was dollar_figure in and dollar_figure in in comparison book_value per share after applying a 30-percent minority interest discount and a 35-percent marketability discount was determined to be dollar_figure in and dollar_figure in applying book_value as a floor in the valuation ipc determined that use of the income_method resulted in an undervaluation petitioners have relied upon ipc's second method of valuation the ebitda multiple method under this method a multiple of net_earnings before interest taxes depreciation and amortization ebitda was used to determine total enterprise value ipc determined the ebitda of fic for the fy through fy in valuing the gifts ipc used a multiple of fy ebitda a multiple of the weighted average of ebitda for fy through fy was used to value the stock transferred in the recapitalization the parties have stipulated fic's ebitda for fy through fy using the figures determined by ipc ipc determined that a multiple of to times ebitda was a commonly used valuation guideline that should be applied in this case ipc determined that high interest rates a sluggish economy and the high returns required by investors in small companies were factors that would depress the value of fic stock leading to a multiple in the order of to while the modestly successful sales growth of fic between and suggested a multiple of to ipc concluded that fic should be valued using an ebitda multiple of for both and after determining total enterprise value ipc made various adjustments such as subtracting the value of outstanding debt to determine total equity value which was then converted to equity value per share equity value per share was determined to be dollar_figure in date and dollar_figure in date after applying a 30-percent minority discount a 35-percent marketability discount and a 10-percent key-person discount or a total of dollar_figure percent in discounts ipc determined a fair_market_value per share of dollar_figure in date and dollar_figure in date following these conclusions would result in an overstatement of dollar_figure for royal and maude's taxable_gifts and zero taxable_gifts for their transfers in we found messrs burns and oliver to be qualified experienced and credible expert witnesses we agree with them that valuing fic using the income_method would not be appropriate inasmuch as the income_method produces a value less than book_value for date while it is odd that the use of an accepted method like this one would produce a value lower than book_value this oddity is explained by ipc's incorrect computation of book_value for date and we suspect an overstated capitalization rate our major criticism of ipc's application of the income_method was their construction of the capitalization rate in deducting a long-term growth factor from the expected rate of return ipc deducted percent for the capitalization rate and percent for the rate since these figures are identical to the inflation estimates of the value line investment survey that were cited by ipc in its report the growth factors used represented only the expectation of nominal earnings growth the growth in earnings caused by price inflation fic was a growing business real sales and earnings growth could be expected both from increased volume at existing restaurants and from the construction of new stores in the exclusive territory ipc calculated discounted book_value for date using the fy balance_sheet discounted book_value of the common_stock was calculated as total stockholders' equity less dollar_figure to reflect the preferred_stock issued in the recapitalization and then minority and marketability discounts were applied because the relevant valuation period is immediately before the recapitalization at which time only one class of stock existed it was improper to use the unadjusted fy balance_sheet figures reflecting the capital structure of fic after it had been recapitalized discounted book_value should have been computed as total stockholder's equity subject_to the minority and marketability discounts which would have produced a discounted book_value per share of dollar_figure per share rather than the dollar_figure per share determined by ipc which was an area of rapid population growth we accept ipc's valuation under the ebitda multiple approach as the most accurate measurement of value available but we do not accept the percentages of minority interest and marketability discounts that were applied we also reject ipc's use of a multiple rate of as unreasonable in light of fic's growth potential and the prevailing economic conditions at time of the recapitalization fic had only nine burger king restaurants open but held a right_of_first_refusal that provided fic with a protected territory in four southwest florida counties that were experiencing rapid population growth because many of the fic restaurants were new at the time of the recapitalization we think that a prospective purchaser of stock in fic would expect earnings from existing restaurants to increase as an area presence was established and store sales were increased the fact that fic had the ability to block potential burger king franchisees from entering its market would only strengthen such an expectation since the exercise of the right_of_first_refusal would enable fic to open additional restaurants in the protected territories we think that a prospective purchaser would be bullish regarding fic's potential for earnings growth from expansion because we think that ipc has not properly taken into account fic's potential for growth we find times ebitda to be the proper multiple to be employed in the valuation of the fic stock we approve petitioners' weighting of ebitda in determining an date value since we believe that the use of years of financial statements provided a more accurate earnings picture than the capitalization of any single yeardollar_figure finally we approve of the adjustments made by ipc after calculating a multiple of ebitda we find that the stock in fic had an equity value per share of dollar_figure in date and dollar_figure in date discounts a minority interest discount a minority interest discount reflects the minority shareholder's inability to compel either the payment of dividends or liquidation in order to realize a pro_rata share of the corporation's net_earnings or net asset value discounts for a minority interest and for lack of marketability are conceptually distinct and the appropriate percentage rate of each of them is a question of fact estate of newhouse v commissioner t c pincite because the blocks of stock transferred in the gifts and in the recapitalization were minority interests it is appropriate to apply a minority interest discount in their valuation since the willing buyer-willing seller test is an objective test requiring that potential transactions be analyzed fy fy and fy ebitda were weighted percent percent and percent respectively from the viewpoint of a hypothetical seller whether a block of stock is a minority interest must be determined without regard to the identity and holdings of the transferee see 823_f2d_483 11th cir affg tcmemo_1985_595 estate of bright v united_states f 2d pincite6 consequently the fact that the gifts enabled robert furman to gain control of fic can not be considered both parties agree that a minority discount should be applied in valuing both the gifts and transfers by decedents in the recapitalization although we do not understand how respondent's expert determined that both a minority discount and a control premium should be applied since the two are essentially opposites we recognize that a hypothetical investor would not be willing to purchase a minority interest in fic without a significant discount no matter how successful the corporation a minority interest in a corporation that does not pay dividends and whose stock does not have a ready market is of limited value petitioners' expert cited three articles on minority discounts the first bolten discounts for stocks of closely held corporations tr est date summarized nine studies regarding discounts for minority interests that indicated a mean discount of dollar_figure percent the second article survey shows trend towards larger minority discounts est planning date summarized the results of a study conducted by h calvin coolidge that compared the actual sales of minority interests in closely held corporations to the reported book_value of those corporations the coolidge study found an average discount of percent and a median discount of percent against book_value the third article cited by ipc pratt discounts and premia in valuation of closely held companies and inactively traded securitie sec_38 date on file with the institute of chartered financial analysts summarized several empirical studies regarding both minority and marketability discounts by analyzing control premium data pratt found an implied minority discount of approximately percent for and in the studied transactions based on the cited articles ipc determined that a 30-percent minority interest discount was appropriate we do not believe that any control premium is warranted we reject respondent's argument that a swing vote potential existed since we have found that the transferred shares did not have swing vote potential we are required to value the shares as if they were transferred to a hypothetical buyer and are not permitted to take into account the circumstances of the actual transferee in valuing the shares b marketability discount both petitioners and respondent acknowledge the necessity of applying a marketability discount in the valuation but disagree as to the proper percentage a lack of marketability discount reflects the fact that there is no ready market for shares in a closely_held_corporation ascertaining the appropriate discount for limited marketability is a factual determination critical to this determination is an appreciation of the fundamental elements of value that are used by an investor in making his or her investment decision some of the relevant factors include the cost of a similar company's stock an analysis of the corporation's financial statements the corporation's dividend-paying capacity and dividend payment history the nature of the corporation its history its industry position and its economic outlook the corporation's management the degree of control transferred with the block of stock to be valued restrictions on transferability the period of time for which an investor must hold the stock to realize a sufficient return the corporation's redemption policy and the cost and likelihood of a public offering of the stock to be valued see 88_tc_38 87_tc_349 the factors limiting the marketability of stock in fic in date and date included the following fic had never paid dividends on its common_stock the corporation was managed and controlled by one individual the blocks of stock to be transferred were minority interests a long holding_period was required to realize a return fic had no custom or policy of redeeming common_stock because fic's annual sales were only in the dollar_figure million range it was not likely to go public and there was no secondary market for fic stock while fic had significant potential for controlled growth a healthy balance_sheet and robust earnings growth we find the factors limiting marketability to be significant in concluding that a 35-percent marketability discount should be applied petitioners' expert cited four articles including three studies on the sale of restricted stock17 that have been frequently brought to the attention of this court see eg 101_tc_412 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir estate of lauder v commissioner tcmemo_1992_736 estate of friedberg v commissioner tcmemo_1992_310 estate of berg v commissioner tcmemo_1991_279 affd in part and revd and remanded in part 976_f2d_1163 8th cir estate of o'connell v commissioner tcmemo_1978_191 affd in part and revd in part 640_f2d_249 9th cir the first restricted_stock study gelman an economist-financial analyst's approach to valuing stock of a closely-held company j taxn date studied the transactions of four large closed-end restricted_stock is stock acquired from an issuer in a transaction exempt from the registration requirements of the federal securities laws sales of restricted_stock are generally restricted within the first years after issuance publicly traded investment companies that specialized in restricted securities the study found mean marketability discounts of percent after analyzing restricted_stock investments by the four investment companies the second study moroney most courts overvalue closely held stocks taxe sec_144 date is based on registered investment companies that held a total of blocks of restricted equity securities the moroney study found an average discount on the restricted_stock transactions of percent the third study maher discounts for lack of marketability for closely_held_business interests taxe sec_562 date is based on reports filed with the securities_and_exchange_commission by four mutual_fund companies reporting their restricted_stock transactions the maher study found a mean discount of dollar_figure percent the final study cited was an ipo study emory the value of marketability as illustrated in initial public offerings of common_stock date through date bus valuation rev date the emory study found an average marketability discount of percent after comparing the share price in private transactions that occurred within months of an ipo by the same corporation we find petitioners’ reliance on the restricted_stock studies to be misplaced since those studies analyzed only restricted_stock that had a holding_period of years inasmuch as we expect the investment time horizon of an investor in the stock of a closely_held_corporation like fic to be long term we do not believe that marketability concerns rise to the same level as a security with a short-term_holding_period like restricted stockdollar_figure in light of the foregoing we find no persuasive evidence in the record to support our reliance on the restricted_stock studies in determining an appropriate marketability discountdollar_figure c combined minority and lack of marketability discount respondent has chosen to apply a combined minority and lack of marketability discount of percent while petitioners seek a minority discount of percent and a marketability discount of percent which would result in a combined discount of approximately percent while we take into account the articles cited by petitioners we are by no means bound by the report of petitioners' expert we also recognize that while the minority and marketability discounts may be conceptually distinct estate of newhouse v commissioner t c pincite the boundaries are often less clear in practice and the empirical studies cited by petitioners may in fact reflect the that all investors have identical investment horizons is one of the most widely criticized assumptions of capm see gilson value creation by business lawyers legal skills and asset pricing yale l j for further discussion and criticism of the use of the moroney maher and emory studies to support the application of a marketability discount in the valuation of stock in a closely_held_corporation see mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir resulting uncertainties see eg dockery v commissioner tcmemo_1998_114 40-percent combined minority and marketability discount estate of mitchell v commissioner tcmemo_1997_ 35-percent combined minority and marketability discount lefrak v commissioner tcmemo_1993_526 30-percent combined discount estate of gallo v commissioner tcmemo_1985_363 36-percent marketability discount with references to minority issues we reject both respondent's combined discount of percent and petitioners' separate 30-percent minority discount and 35-percent marketability discount and conclude that a percent combined minority and marketability discount is appropriate in this case d key-person discount where a corporation is substantially dependent upon the services of one person and where that person would no longer be able to perform services for the corporation by reason of death or incapacity an investor would expect some form of discount below fair_market_value when purchasing stock in the corporation to compensate for the loss of that key_employee see 66_tc_861 estate of mitchell v commissioner supra estate of feldmar v commissioner tcmemo_1988_429 estate of yeager v commissioner tcmemo_1986_448 although fic could have purchased key-person life_insurance on robert's life a minority shareholder could not compel fic to purchase such insurance and fic had no such insurance in effect we have found as facts that robert was a key_person in the management of fic that fic had no second layer of management and that robert's contacts experience and managerial expertise were critically important to the success of fic while the operation of a franchised burger king restaurant might appear to be formulaic fic was a growing organization and robert's responsibilities extended well beyond the operation of existing restaurants moreover since bkc had considerable control_over fic's costs expansion opportunities competition and ultimately profits robert's personal relationships with the founders of bkc were very helpful to the success of fic we therefore agree with petitioners and find that a key-person discount of percent was appropriate in determining the value of fic stock as of date and date accordingly we allow a total discount of percent in valuing the fic common_stock transferred by decedents in and reflecting a combined minority and marketability discount of percent and a key-person discount of percent valuation conclusions on the basis of the foregoing we find that for purposes of computing the taxable_gifts of royal and the taxable_gifts and taxable_estate of maude the fair_market_value of shares of fic common_stock exchanged by each decedent in for preferred_stock of fic was dollar_figure the fair_market_value of the big_number shares of preferred_stock of fic received by each decedent in the recapitalization was dollar_figure and after applying the dollar_figure annual exclusion each decedent made a taxable gift to robert in the recapitalization in the amount of dollar_figure for purposes of computing maude's taxable_estate we also find that the fair_market_value of shares of fic common_stock that she transferred to robert in was dollar_figure resulting in a taxable gift of the same amount b additions to tax failures to file gift_tax returns for the taxable_year individuals who were required to file a timely gift_tax_return but did not do so are subject_to an addition_to_tax equal to percent of the amount of tax that should have been shown on the return for every month in which the failure_to_file continues subject_to a maximum of percent sec_6651 the addition_to_tax for failure to timely file a gift_tax_return may be avoided if the taxpayer can show that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 365_f2d_846 5th cir citing 323_f2d_492 5th cir affg in part and remanding in part tcmemo_1964_126 165_f2d_1009 5th cir 55_tc_172 reasonable_cause exists if a taxpayer exercised ordinary business care and prudence and nevertheless did not timely file a gift_tax_return 86_tc_91 citing 717_f2d_454 8th cir sec_301_6651-1 proced admin regs see 178_f2d_769 2d cir willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite sec_301_6651-1 proced admin regs whether a failure to timely file a gift_tax_return was due to reasonable_cause and not to willful neglect is a factual matter to be decided on the basis of the facts and circumstances of each case the commissioner’s determination of an addition_to_tax is presumed to be correct and must be disproven by the taxpayer 290_us_111 53_tc_459 courts have frequently held that reasonable cause’ is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even when such advice turned out to have been mistaken united_states v boyle supra pincite citing 547_f2d_393 7th cir 204_f2d_19 7th cir 198_f2d_558 5th cir haywood lumber mining co v commissioner supra pincite 166_f2d_601 d c cir 162_f2d_628 3d cir 122_f2d_843 3d cir 281_f_709 6th cir thus in some cases reliance on the opinion of a tax adviser may constitute reasonable_cause for failure_to_file a return united_states v boyle supra pincite 321_us_219 reasonable_cause based upon reliance on the opinion of a competent adviser has been found where the reliance concerned a question of law such as whether the filing of a return was required a taxpayer's reliance on an adviser ordinarily cannot supplant his personal duty to ensure the timely filing of any required return when an accountant or attorney advises a taxpayer on a matter of tax law it is reasonable for the taxpayer to rely on that advice by contrast one does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due united_states v boyle supra pincite compare haywood lumber mining co supra pincite reasonable_cause for failure_to_file personal_holding_company surtax returns where corporation had relied on competent certified_public_accountant to prepare income_tax returns and hollingsworth v commissioner supra pincite reasonable_cause for failure_to_file a gift_tax_return where attorneys advised the taxpayer that no gift_tax liability resulted from transfer of property at fair_market_value with logan lumber co v commissioner supra pincite forgetting to file a tax_return or failing through inadvertence to see that it is filed does not constitute reasonable_cause and 594_f2d_121 5th cir responsibility for assuring a timely filing is the taxpayer's affg tcmemo_1978_180 decedents were advised not to file a gift_tax_return by messrs tishler and shillington in connection with the transfers made in the recapitalization messrs tishler and shillington concluded that the fair market values of the common_stock exchanged and the preferred_stock received in the recapitalization were equal so that no taxable gift had been made respondent argues that the addition_to_tax is nonetheless applicable because decedents did not rely on a formal appraisal of fic to determine whether they had made taxable_gifts respondent's argument is unwarranted on the facts of this case as we have discussed in our findings_of_fact supra mr tishler is highly experienced in restaurant franchising and at the time of the recapitalization had served as fic's attorney for approximately years mr tishler's representation of fic included tax matters for instance in connection with the gifts he had advised decedents to file gift_tax returns and had signed those returns as preparer and as discussed supra mr tishler had acted on fic's behalf in requesting a private_letter_ruling in connection with the recapitalization like mr tishler mr shillington a c p a had a longstanding relationship with fic at the time of the recapitalization having prepared fic's income_tax returns and financial statements since it is obvious that mr shillington was intimately familiar with fic's financial affairs moreover as the accountant to other florida-based burger king franchisees mr shillington could draw on his knowledge of industry trends averages and conventions in valuing fic in sum in light of the expertise of messrs tishler and shillington we think that it was not unreasonable for decedents to rely on their advice not to file a gift_tax_return that decedents received advice that ultimately proved erroneous does not alter our conclusion valuation is an area of inherent uncertainty see united_states v boyle u s pincite consequently we conclude that decedents' failure_to_file was due to reasonable_cause and do not sustain any portion of respondent's additions to gift_tax under sec_6651 negligence sec_6653 provides for an addition_to_tax of percent of the underpayment if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations for purposes of this section an underpayment generally can be viewed as the equivalent of a deficiency sec_6653 for purposes of sec_6653 negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and tcmemo_1963_66 90_tc_960 affd without published opinion 899_f2d_18 9th cir 89_tc_287 85_tc_934 58_tc_757 petitioners bear the burden of proving that the additions to tax determined by respondent should not be applied 786_f2d_1063 11th cir affg tcmemo_1984_536 79_tc_846 56_tc_248 for the same reasons that we have found that decedents had reasonable_cause for their failures to file gift_tax returns we do not find them to have been negligent by reason of having underpaid their gift_taxes in light of the qualifications and expertise of mr tishler fic's attorney and mr shillington fic's accountant we think that decedents acted reasonably in relying on their opinions finally although the advice rendered to decedents by messrs tishler and shillington has proven to be erroneous we do not think in light of the uncertainty associated with valuation that their determination of fair_market_value was so unreasonable as to render decedents' reliance thereon negligent consequently we do not sustain any portion of respondent's addition to gift_tax under sec_6653 to reflect the foregoing decisions will be entered under rule
